Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-29 are pending in this application.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	I.	Claims 1-10, directed to a method of treating a plant seed to produce a plant resistant to fungal attack, wherein the seed is treated with a compound of formula I.
	II.	Claim 11, directed to a plant seed adapted to produce a plant resistant to fungal and insect attack, wherein the seed is treated with the compound of formula I and one or more insecticides; and claim 24, directed to a plant seedling adapted to produce a plant resistant to fungal and insect attack, wherein the seed is treated with the compound of formula I and one or more insecticides.1
III.	Claim 12, directed to a plant seed adapted to produce a plant resistant to fungal attack, wherein the seed is treated with the compound of formula I and one or more fungicides; and claim 25, directed to a plant seedling adapted to produce a plant resistant to fungal attack, wherein the seed is treated with the compound of formula I and one or more fungicides.
IV.	Claim 13, directed to a plant seed adapted to produce a plant resistant to fungal attack and eradicate undesirable vegetation, wherein the seed is treated with the compound of formula I and one or more herbicides; and claim 26, directed to a plant seedling adapted to produce a plant resistant to fungal attack and eradicate undesirable vegetation, wherein the seed is treated with the compound of formula I and one or more herbicides.
V.	Claim 14, directed to a plant seed adapted to produce plants resistant to fungal attack, wherein the seed is treated with the compound of formula I and one or more plant health stimulators selected from the group consisting of biological organisms, organic compounds, inorganic fertilizers, or micronutrient donors and inoculants; and claim 27, directed to a plant seedling adapted to produce plants resistant to fungal attack, wherein the seed is treated with the compound of formula I and one or more plant health stimulators selected from the group consisting of organic compounds, inorganic fertilizers, or micronutrient donors and inoculants
VI.	Claims 15-23, directed to a method of treating a plant seedling to produce a plant resistant to fungal attack, wherein the plant seedling is treated with a compound of formula I; and claim 29, directed to a method of protecting a plant from fungal attack comprising application of the compound of formula I to the seedling environment.  
VII.  	Claim 28, directed to a plant seedling adapted to produce a plant resistant to fungal attack, wherein the seedling is treated with the compound of formula I.  

	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions of groups I to VIII lack unity of invention because even though the inventions of these groups require the technical feature of the compound of formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2016/122802.  WO 2016/122802 teaches the compound of formula I on page 79 (compound no. 145) as having fungicidal activity against wheat brown rust and wheat leaf blotch (page 456, see data for compound no. 145).  See also broader fungicidal activity disclosure in paragraphs 3 and 46 of WO 2016/122802 .   
Furthermore, inventions of groups II, III, IV and V contain claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
in invention group II, an insecticide species, such as for example abamectin, classified in CPC A01N 43/90, or carbofuran, classified in CPC A01N 47/18;
in invention group III, a fungicide species, such as for example azoxytstrobin, classified in CPC A01N 43/54, or benomyl, classified in CPC A01N 47/38;
in invention group IV, a herbicide species, such as for example dimethenamid, classified in CPC A01N 43/10, or fomesafen, classified in CPC A01N 41/06;
in invention group V, a plant health stimulator species, such as for example inorganic fertilizers, classified in, inter alia, CPC C05G.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 11 and 24 are generic to the insecticide species; claims 12 and 25 are generic to the fungicide species; claims 13 and 26 are generic to the herbicide species; and claims 14 and 27 are generic to the plant health stimulator species.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        






    
        
            
    

    
        1 It is noted that claims 24-27 are written as plant seedlings adapted to produce a plant resistant to fungal attack and other properties, wherein the seed, i.e. not seedling, is treated.  Because the seed is treated, these claims are placed with invention groups that also treat the seed.  If the seed treatment in claims 24-27 is typographical error that is corrected to seedling treatment in a future amendment (see claim 15, which treats the seedling instead of the seed), claims 24-27 will then constitute separate, additional invention groups.  Applicant is so advised.